FOR IMMEDIATE RELEASE December 20, 2007 Cintas Corporation Reports Second Quarter Fiscal 2008 Revenue and Earnings CINCINNATI, December 20, 2007 Cintas Corporation (Nasdaq:CTAS) today reported revenue for the second quarter of fiscal 2008 of $983.9 million, a 6.6% increase from the previous year’s second quarter revenue of $923.3 million.Net income was $82.9 million and earnings per diluted share were $0.53. Scott D. Farmer, President and Chief Executive Officer, stated, “We are pleased to announce our second quarter results, which are in line with our expectations.Our new sales organization continues to gain momentum.The new business results being achieved under this new organization are meeting our expectations, most notably in our emerging business units.” Net income increased 0.4% and earnings per diluted share increased 3.9% as compared to the second quarter of fiscal 2007.These results were impacted by an increase in the Company’s effective tax rate, which increased to 38.3% as compared to 37.3% in last year’s second quarter.This increase was due to the second quarter impact of FASB Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes– an interpretation of FASB Statement No. 109.The Company expects its full year fiscal 2008 effective tax rate to be the same as last year’s effective rate of 37.3%.Results for the quarter were also impacted by the increased investment the Company has made to its sales organization over the past year. Share Buyback Mr. Farmer also announced, “We have resumed purchases under our authorized share buyback program.During our second quarter, we purchased 5.2 million shares at a cost of approximately $191 million.Since the program’s inception, we have bought back 19.4 million shares, which equates to over 11% of our outstanding stock that existed at the program’s inception.We have $228 million in remaining authorization available under the program.” Strong Balance Sheet and Cash Flow The Company’s balance sheet and cash flow from operations continue to be strong.As of November 30, 2007, the Company’s current assets exceeded current liabilities by over a three to one ratio and debt to total capitalization was 30.6%. On December 7, 2007, subsequent to the end of the second quarter, the Company issued $250 million of 6.125% Senior Debt.The proceeds generated from this debt issuance were used to reduce the Company’s outstanding balance under its commercial paper program. Outlook Mr. Farmer stated, “Our results through the second quarter continue to be in line with our expectations.Based on these results and our current outlook for the remainder of our fiscal year, we reiterate our full fiscal year guidance of $3.9 billion to $4.1 billion in revenue and earnings per diluted share of $2.15 to $2.25.Achieving this guidance would allow us to reach our 39th consecutive year of growth in revenue and earnings.” About Cintas Headquartered in Cincinnati, Cintas Corporation provides highly specialized services to businesses of all types predominantly in the United States and Canada. Cintas designs, manufactures and implements corporate identity uniform programs, and provides entrance mats, restroom supplies, promotional products, first aid and safety products, fire protection services and document management services for approximately 800,000 businesses. Cintas is a publicly held company traded over the Nasdaq Global Select Market under the symbol CTAS, and is a Nasdaq-100 company and component of the Standard & Poor’s 500 Index. The Company has achieved 38 consecutive years of growth in sales and earnings, to date. CAUTION CONCERNING FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 provides a safe harbor from civil litigation for forward-looking statements. Forward-looking statements may be identified by words such as “estimates”, “anticipates”, “predicts”, “projects”, “plans”, “expects”, “intends”, “target”, “forecast”, “believes”, “seeks”, “could”, “should”, “may” and “will” or the negative versions thereof and similar expressions and by the context in which they are used. Such statements are based upon current expectations of Cintas and speak only as of the date made. We cannot guarantee that any forward-looking statement will be realized.These statements are subject to various risks, uncertainties and other factors that could cause actual results to differ from those set forth in or implied by this news release. Factors that might cause such a difference include, but are not limited to, the possibility of greater than anticipated operating costs including energy costs, lower sales volumes, loss of customers due to outsourcing trends, the performance and costs of integration of acquisitions, fluctuations in costs of materials and labor including increased medical costs, costs and possible effects of union organizing activities, failure to comply with government regulations concerning employment discrimination, employee pay and benefits and employee health and safety, uncertainties regarding any existing or newly-discovered expenses and liabilities related to environmental compliance and remediation, the cost, results and ongoing assessment of internal controls for financial reporting required by the Sarbanes-Oxley Act of 2002, the initiation or outcome of litigation, higher assumed sourcing or distribution costs of products, the disruption of operations from catastrophic events, changes in federal and state tax laws and the reactions of competitors in terms of price and service. Cintas undertakes no obligation to update any forward-looking statements whether as a result of new information or to reflect events or circumstances arising after the date on which they are made.You are advised, however, to consult any further disclosures we make on related subjects in our Form 10-Q, 8K and 10-K reports to the SEC. For additional information, contact: William C. Gale, Senior Vice President-Finance and Chief Financial Officer - 513-573-4211 Michael L. Thompson, Vice President and Treasurer – 513-573-4133 Cintas Corporation Consolidated Condensed Statements of Income (Unaudited) (In thousands except per share data) Three Months Ended Six Months Ended Nov. 30, 2007 Nov. 30, 2006 % Chng. Nov. 30, 2007 Nov. 30, 2006 % Chng. Revenue: Rental uniforms and ancillary products $ 708,845 $ 684,491 3.6 $ 1,419,199 $ 1,372,149 3.4 Other services 275,020 238,775 15.2 533,794 465,278 14.7 Total revenue $ 983,865 $ 923,266 6.6 $ 1,952,993 $ 1,837,427 6.3 Costs and expenses (income): Cost of rental uniforms and ancillary products $ 392,211 $ 380,015 3.2 $ 783,701 $ 758,315 3.3 Cost of other services 171,086 152,178 12.4 331,352 297,558 11.4 Selling and administrative expenses 275,125 248,628 10.7 551,835 492,756 12.0 Interest income (1,796 ) (1,623 ) 10.7 (3,258 ) (3,149 ) 3.5 Interest expense 12,993 12,483 4.1 25,830 24,915 3.7 Total costs and expenses $ 849,619 $ 791,681 7.3 $ 1,689,460 $ 1,570,395 7.6 Income before income taxes $ 134,246 $ 131,585 2.0 $ 263,533 $ 267,032 -1.3 Income taxes 51,393 49,058 4.8 99,617 99,543 0.1 Net income $ 82,853 $ 82,527 0.4 $ 163,916 $ 167,489 -2.1 Per share data: Basic earnings per share $ 0.53 $ 0.51 3.9 $ 1.04 $ 1.04 0.0 Diluted earnings per share $ 0.53 $ 0.51 3.9 $ 1.04 $ 1.04 0.0 Basic shares outstanding 156,563 160,312 157,673 160,542 Diluted shares outstanding 156,813 160,721 157,949 160,932 CINTAS CORPORATION SUPPLEMENTAL DATA Three Months Ended Six Months Ended Nov. 30, 2007 Nov. 30, 2006 % Chng. Nov. 30, 2007 Nov. 30, 2006 % Chng. Rental uniforms and ancillary products gross margin 44.7 % 44.5 % 44.8 % 44.7 % Other services gross margin 37.8 % 36.3 % 37.9 % 36.0 % Total gross margin 42.7 % 42.4 % 42.9 % 42.5 % Net margin 8.4 % 8.9 % 8.4 % 9.1 % Depreciation and amortization $ 47,390 $ 42,985 10.2 $ 93,612 $ 85,753 9.2 Capital expenditures $ 47,863 $ 44,825 6.8 $ 93,207 $ 81,321 14.6 Debt to total capitalization 30.6 % 27.4 % 30.6 % 27.4 % RECONCILIATION TO GAAP MEASURES Three Months Ended Six Months Ended Nov. 30, 2007 Nov. 30, 2006 % Chng. Nov. 30, 2007 Nov. 30, 2006 % Chng. Income before income taxes $ 134,246 $ 131,585 2.0 $ 263,533 $ 267,032 -1.3 Interest income (1,796 ) (1,623 ) 10.7 (3,258 ) (3,149 ) 3.5 Interest expense 12,993 12,483 4.1 25,830 24,915 3.7 Earnings before interest and taxes $ 145,443 $ 142,445 2.1 $ 286,105 $ 288,798 -0.9 SUPPLEMENTAL SEGMENT DATA Rental Uniforms and Ancillary Products Uniform Direct Sales First Aid, Safety and Fire Protection Document Management Corporate Total For the three months ended November 30, 2007 Revenue $ 708,845 $ 134,455 $ 99,153 $ 41,412 $ 0 $ 983,865 Gross margin $ 316,634 $ 43,315 $ 38,415 $ 22,204 $ 0 $ 420,568 Selling and administrative expenses $ 198,635 $ 27,565 $ 31,069 $ 17,856 $ 0 $ 275,125 Income (loss) before income taxes $ 117,999 $ 15,750 $ 7,346 $ 4,348 $ (11,197 ) $ 134,246 For the three months ended November 30, 2006 Revenue $ 684,491 $ 127,968 $ 87,468 $ 23,339 $ 0 $ 923,266 Gross margin $ 304,476 $ 40,258 $ 34,912 $ 11,427 $ 0 $ 391,073 Selling and administrative expenses $ 186,679 $ 24,732 $ 26,150 $ 11,067 $ 0 $ 248,628 Income (loss) before income taxes $ 117,797 $ 15,526 $ 8,762 $ 360 $ (10,860 ) $ 131,585 As of and for the six months ended November 30, 2007 Revenue $ 1,419,199 $ 253,260 $ 201,409 $ 79,125 $ 0 $ 1,952,993 Gross margin $ 635,498 $ 79,785 $ 80,235 $ 42,422 $ 0 $ 837,940 Selling and administrative expenses $ 402,706 $ 52,908 $ 62,268 $ 33,953 $ 0 $ 551,835 Income (loss) before income taxes $ 232,792 $ 26,877 $ 17,967 $ 8,469 $ (22,572 ) $ 263,533 Assets $ 2,622,562 $ 191,910 $ 340,453 $ 390,390 $ 154,267 $ 3,699,582 As of and for the six months ended November 30, 2006 Revenue $ 1,372,149 $ 244,965 $ 175,804 $ 44,509 $ 0 $ 1,837,427 Gross margin $ 613,834 $ 75,951 $ 69,242 $ 22,527 $ 0 $ 781,554 Selling and administrative expenses $ 371,957 $ 48,522 $ 51,301 $ 20,976 $ 0 $ 492,756 Income (loss) before income taxes $ 241,877 $ 27,429 $ 17,941 $ 1,551 $ (21,766 ) $ 267,032 Assets $ 2,531,085 $ 173,427 $ 298,465 $ 259,866 $ 172,221 $ 3,435,064 Cintas Corporation Consolidated Condensed Balance Sheets (In thousands except share data) Nov. 30, 2007 (Unaudited) May 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 56,640 $ 35,360 Marketable securities 97,627 120,053 Accounts receivable, net 420,667 408,870 Inventories, net 238,944 231,741 Uniforms and other rental items in service 363,802 344,931 Deferred tax asset 33,672 - Prepaid expenses 16,311 15,781 Total current assets 1,227,663 1,156,736 Property and equipment, at cost, net 949,396 920,243 Goodwill 1,277,929 1,245,877 Service contracts, net 160,769 171,361 Other assets, net 83,825 76,263 $ 3,699,582 $ 3,570,480 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 73,837 $ 64,622 Accrued compensation & related liabilities 40,750 62,826 Accrued liabilities 174,803 200,686 Income taxes: Current 72,474 18,584 Deferred - 52,179 Long-term debt due within one year 1,324 4,141 Total current liabilities 363,188 403,038 Long-term liabilities: Long-term debt due after one year 947,473 877,074 Deferred income taxes 120,961 122,630 Accrued liabilities 120,332 0 Total long-term liabilities 1,188,766 999,704 Shareholders' equity: Preferred stock, no par value: 100,000 shares authorized, none outstanding - - Common stock, no par value: 425,000,000 shares authorized FY 2008:173,069,626 shares issued and 153,677,303 shares outstanding FY 2007:172,874,195 shares issued and 158,676,872 shares outstanding 128,563 120,811 Paid-in capital 57,973 56,909 Retained earnings 2,683,644 2,533,459 Treasury stock FY 2008:19,392,323 shares; FY 2007:14,197,323 shares (772,041 ) (580,562 ) Other accumulated comprehensive income 49,489 37,121 Total shareholders' equity 2,147,628 2,167,738 $ 3,699,582 $ 3,570,480 Cintas Corporation Consolidated Condensed Statements of Cash Flows (Unaudited) (In thousands) Six Months Ended Nov. 30, 2007 Nov. 30, 2006 Cash flows from operating activities: Net income $ 163,916 $ 167,489 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 72,271 66,074 Amortization of deferred charges 21,341 19,679 Stock-based compensation 4,809 1,250 Deferred income taxes 3,626 999 Change in current assets and liabilities, net of acquisitions of businesses: Accounts receivable (8,216 ) (14,179 ) Inventories (6,719 ) (19,254 ) Uniforms and other rental items in service (17,422 ) (9,534 ) Prepaid expenses (453 ) (2,424 ) Accounts payable 8,771 7,506 Accrued compensation and related liabilities (22,250 ) 515 Accrued liabilities and other (17,425 ) (28,979 ) Income taxes payable 68,413 38,192 Net cash provided by operating activities 270,662 227,334 Cash flows from investing activities: Capital expenditures (93,207 ) (81,321 ) Proceeds from sale or redemption of marketable securities 41,930 80,485 Purchase of marketable securities and investments (22,861 ) (10,218 ) Acquisitions of businesses, net of cash acquired (56,031 ) (53,782 ) Other 732 (2,740 ) Net cash used in investing activities (129,437 ) (67,576 ) Cash flows from financing activities: Proceeds from issuance of debt 296,000 252,460 Repayment of debt (228,418 ) (259,929 ) Stock options exercised 7,752 5,781 Repurchase of common stock (191,479 ) (141,960 ) Other (3,800 ) (16,085 ) Net cash used in financing activities (119,945 ) (159,733 ) Net increase in cash and cash equivalents 21,280 25 Cash and cash equivalents at beginning of period 35,360 38,914 Cash and cash equivalents at end of period $ 56,640 $ 38,939
